United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, METROPOLITAN
DETENTION CENTER, Brooklyn, NY,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 20-0928
Issued: December 17, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On March 16, 2020 appellant filed a timely appeal from a March 6, 2020 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 20-0928.
On January 16, 2019 appellant, then a 34-year-old lieutenant, filed a traumatic injury claim
(Form CA-1) alleging that on January 15, 2019, he injured his right thumb when he restrained an
inmate while in the performance of duty. He stopped work on the date of injury.
By decision dated February 19, 2019, OWCP denied appellant’s claim. It accepted that
the January 15, 2019 employment incident occurred as alleged, but found that he had not
established a diagnosed medical condition causally related to the accepted employment incident,
and thus the requirements had not been met for establishing an injury as defined by FECA.

On November 13, 2019 appellant requested reconsideration and submitted medical
evidence including a copy of his Department of Veterans Affairs medical history.1
On March 2, 2020 appellant again requested reconsideration and submitted additional
evidence. He noted that he had previously submitted a request for reconsideration, but OWCP
had not processed it.
By decision dated March 6, 2020, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
The Board has duly considered the matter and finds that appellant’s November 13, 2019
request constituted a timely request for reconsideration. Section 10.607(a) of OWCP’s
implementing regulations provides that a request for reconsideration must be received by OWCP
within one year of the date of the decision for which review is sought.2 When determining the
one-year period for requesting reconsideration, the last day of the period should be included unless
it is a Saturday, Sunday, or a legal holiday.3 One year following OWCP’s February 19, 2019 merit
decision was February 19, 2020. Because OWCP received appellant’s request on November 13,
2019, the Board finds that it was timely filed. The clear evidence of error standard utilized by
OWCP in its March 6, 2020 decision is appropriate only for untimely reconsideration requests.4
Therefore, the Board will set aside OWCP’s March 6, 2020 decision and remand the case for an
appropriate decision applying the correct standard for timely requests for reconsideration.

1

The record indicates that the employing establishment’s compensation specialist forwarded the request for
reconsideration to OWCP on appellant’s behalf. The fax cover sheet noted that medical documentation was attached
and that “[a]t this time [appellant’s] case has been denied and he wishes to get it approved. Please process accordingly.
Special note: The aforementioned request is time sensitive.”
2

20 C.F.R. § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016).
3

Federal (FECA) Procedure Manual, id.

4

See 20 C.F.R. § 10.607(b).

2

IT IS HEREBY ORDERED THAT the March 6, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: December 17, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

